DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 11-16, 18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Crawford et al (US 20100189601).
Regarding claim 1, Crawford et al teach a multiple-use device comprising: an inner wall surface (Para. 0018; Fig. 4a-8: surface structure 26) defining an outer limit of a measuring chamber for accommodating a fluid sample (Para. 0033: capillary channel incorporated into the substrate of the sensor), wherein the inner wall surface comprises: a surface structure which is adapted to control a propagation of a flow front of the fluid sample in a direction (x) during moving of the fluid sample into the measuring chamber through an inlet, during passing of the fluid sample through the measuring chamber and during moving of the fluid sample out of the measuring chamber through an outlet (Fig. 4a-4c; Para. 0024, 0027-0028), wherein the surface structure is selected depending on a flow speed of the flow front of the fluid sample, wherein the flow speed is applied by a difference in pressure between the inlet and the outlet of the measuring chamber and wherein the surface structure is adapted to increase capillary forces of the fluid sample along the surface structure, such that the fluid sample progresses in small steps in the direction (x) of the fluid propagation in the area the surface structure. (Para. 0027-0030)
Regarding claim 2, Crawford et al teach the surface structure comprises alternating elevations and reductions. (Fig. 8:26)
Regarding claim 3, Crawford et al teach the surface structure comprises at least one surface structure element, which is adapted to weaken or to amplify capillary forces in the fluid sample along the surface structure. (Para. 0028)
Regarding claim 4, Crawford et al teach the at least one surface structure element has a shape selected from semi-circular, semi-ellipsoidal, triangular, trapezoidal, parallelogram, rectangular, square, any fusions thereof, and any combinations thereof. (Fig. 7)
Regarding claim 5, Crawford et al teach the at least one surface structure element is the same in a first wall section and/or in a second wall section, or differs in the first wall section and/or in the second wall section. (Fig. 8: same surfaces 26)
Regarding claim 6, Crawford et al teach the surface structure on both sides is roughened and can be (Fig. 7-8: the both surfaces would necessarily be either in phase or out of phase, thus reading on the claimed limitations)
Regarding claim 7, Crawford et al teach wherein the part of the device which forms the surface structure is made of a material selected from poly(methyl methacrylate), polyethylene terephthalate, polytetrafluoroethylene, polycarbonates, polystyrene, polyethylene, polypropylene, polyvinyl chloride, nylon, polyurethane or styrene dimethyl methacrylate copolymer, or any combination thereof. (Para. 0019: channels cut into polycarbonate)
Regarding claim 8, Crawford et al teach  the surface structure of the second wall section is axis-symmetric to the surface structure of the first wall section. (Para. 0025: discontinuities are placed opposite one another reads on the "axis-symmetric" as the same discontinuity opposite is described in the example in the specification pg. 17 line 12-18. and Fig. 4)
Regarding claim 9, Crawford et al teach the inner wall surface comprises a first wall section and a second wall section, wherein the first wall section runs substantially parallel to the second wall section, wherein the measuring chamber extends between the first wall section and the second wall section, and wherein the direction (x) of the fluid propagation runs substantially parallel to the first wall section and to the second wall section.  (Fig. 8: 26 opposing walls on either side of the channel 10)
Regarding claim 11, Crawford et al teach the measuring chamber has a width including the end points of from 1 to 5 mm. (Para. 0020: width of 1-5mm)
Regarding claim 12, Crawford et al teach the measuring chamber has a depth from 0.2 and up to including 0.6 mm. (Para. 0020: depth 10-500 microns falls within range at .01mm-.5mm)
Regarding claim 13, Crawford et al teach the surface structure is adapted to control the propagation of the fluid sample in the direction (x), such that the fluid sample propagates a first step in the area of the first wall section and subsequently a second step in the area of the second wall section. (Fig. 4b: shows the fluid sample advancing along the opposing walls,  it is noted that "first step" and "second step" are sufficiently broad to read on describing the sample flow along the two walls as separate propagation steps for the fluid sample). 
Regarding claim 14, Crawford et al teach wherein the first step in the area of the first wall section starts at a first elevation of the first wall section and ends at a second elevation of the first wall section, wherein the second elevation is adjacent to the first elevation, and wherein the second step in the area of the second wall section starts at a first elevation of the second wall section and ends at a second elevation of the second wall section, wherein the second elevation is adjacent to the first elevation. (Fig. 4b: the fluid front advancing in the opposing walls 26 that each have peaks and valleys reads on the first and second elevations of the first and second wall sections)
Regarding claim 15, Crawford et al teach a sensor having a substrate with the capillary channel having the surfaces 26 (Para. 0033). 
Regarding claim 16, Crawford et al teach the analysis apparatus is adapted to analyse a blood sample which is accommodated within the device for accommodating a fluid sample. (Para. 0003)
Regarding claim 18, Crawford et al teach a method for analysing a fluid sample which is accommodated within a device for accommodating a fluid sample, the method comprising: providing an analysis apparatus comprising a multiple-use device according to claim 1 (See rejection of claim 1 supra), filling a fluid sample into the measuring chamber of the multiple-use device (Para. 0033, Fig. 4a-4c); and analysing the fluid sample accommodated within the measuring chamber of the device by means of the analysis apparatus.(Par. 0033)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 10, 17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crawford et al in view of  Aas et al (US 2009/0060789).
Regarding claim 10, Crawford et al teaches the width is 1-5mm, but is silent to the length of the measuring chamber.  It appears the length is longer than the width by Fig. 1, but no length has been identified.  
Aas teach a blood sensor having a measurement chamber with a  length of from about 10mm-50 mm.  It is advantageous to provide a measurement cell with dimensions such as length 10-50mm and width 1-5mm and depth 0.2-0.6mm to provide a particular volume that allows for measurement and minimizes the amount of blood taken for patients in intensive care (Para. 0031, 0002).  
Simple substitution of one known element for another to obtain predictable results is held to be obvious.  Therefore, it would have been obvious to one of ordinary skill in the art to substitute the length dimensions of Aas to the channel of Crawford to provide the above advantage of providing a particular volume that allows for measurement and minimizes the amount of blood taken for patients in intensive care.

Regarding claim 17, 19, Crawford et al teach blood fluid sample analyzed using electrodes convert the signal for analysis (Para. 0003, 0033).  Crawford et al is silent to the analysis apparatus is adapted to conduct a blood gas analysis.  
Aas et al teach a sensor assembly with a measuring channel 7 to accommodate a fluid sample for measuring (para. 0061) various components of blood.  The analytes of blood include blood gases such as PCO2 and P02 and concentrations of electrolytes and metabolites.  It is advantageous to provide sensors for blood samples that include blood gas and other analytes like glucose and lactate to analyze clinically important blood components and to reduce the amount of blood samples taken when in intensive care.  (Para. 0002).  
Combining prior art elements according to known methods to yield predictable results is known.  Therefore it would have been obvious to one of ordinary skill in the art to combine the analysis apparatus is adapted to conduct a blood gas analysis to provide the above advantage of to analyze clinically important blood components and to reduce the amount of blood samples taken when in intensive care. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS MICHAEL WHITE whose telephone number is (571)270-3747. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dennis White/Primary Examiner, Art Unit 1798